Title: Editorial Note on the Reorganization of the Indiana Company, 19 January 1776 to 20 March 1776
From: 
To: 


The Indiana Company, which represented the claim of the “suffering traders” to whom the Indians had ceded land at Fort Stanwix in 1768, contained a number of Americans who were not traders, William Franklin and Joseph Galloway among them. When the Company was absorbed into the Grand Ohio or Walpole Company at the end of 1769, the claim of the former became part of the grant for which the latter was negotiating in London. For the next five years and more the senior Franklin, as far as we know, had no concern with the Indiana Company as such; he was focused on the vastly larger Walpole scheme. Then in the spring of 1775 the promoters in London, through William Trent as their agent, moved to put parcels of their land on the American market before the crown had confirmed their grant. What parcels they had in mind is not clear, but those that they believed they had legal ground for selling were within the Indiana claim. Perhaps as a consequence, the Indiana Company began to re-emerge as a separate entity; its shareholders held meetings, first in western Pennsylvania and then in Philadelphia, to consider their prospects.
Franklin apparently became involved for the first time in December, to safeguard his son’s interests. He attended a meeting in Philadelphia just after Christmas, at which were discussed plans that Galloway had made for reorganizing the company. The discussions continued into the new year, and Franklin seems to have played a part in them. They produced five documents in January that he signed as agent for his son: to appoint three trustees for the company, to convert it into a joint-stock enterprise, to define the rights of shareholders and set a date for a meeting in March that would name a president and vice-president, to appoint a secretary and receiver general, and to appoint a surveyor general; the proceedings of the March meeting Franklin also signed. He subsequently paid his son’s share of costs incurred in the reorganization. This caretaking may seem odd at a time when he and the Governor were thoroughly estranged, but it probably stemmed from concern for the family. The old man was finding in his grandson a replacement of sorts for the son he had lost, and William’s claim to potential riches would be part of Temple’s legacy.
